DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-2, and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirasawa (US 10475423 B1).
	Regarding claim 1, Hirasawa discloses a drum pedal (Fig. 1) comprising: a base part; a pair of support parts provided at the front side of the base part; a cam part (18) that is axially coupled to the pair of support parts via a main shaft (15); a hitting part that is axially coupled to the pair of support parts via the main shaft and disposed to be adjacent to the cam part; a pedal part of which one end is coupled to the rear side of the base part and which is formed to extend in the direction of the front side of the base part; and a power transmission part (13) that connects the cam part and the pedal part and rotates the main shaft and the cam part according to a load applied to the pedal part, wherein at least two different power transmission parts are able to be selectively coupled to the cam part (col. 10, lines 3-6), wherein the cam part comprises a cam body (18) having a hole which is inserted through the main shaft, a link connection guide part (14) that is insertable into the cam part and movable in the front- rear direction (col. 4, lines 19-23), and a guide insertion part (V-groove 18a) which is formed in a longitudinal direction on a first surface of the cam body so that the link connection guide part is inserted (Fig. 1).  
	Regarding claim 2, Hirasawa discloses: wherein a rotation radius of the cam part varies depending on a position of an action point at which at least two different power transmission parts are coupled to the cam part, and the power transmission part is any one of a chain, a link, and a strap (Figs. 1 and 6).  
	Regarding claim 7, Hirasawa discloses: a restoration part which includes a crank (21) which is fixed to the main shaft, and an elastic part (17) of which one end is connected to the crank and the other end is connected to a tension adjustment member (23) coupled to any one of the pair of support parts, wherein when a load applied to the pedal part is released, the restoration part applies an elastic force to the main shaft so that the pedal part and the hitting part are restored to original positions (inherent to the structure and configuration of the embodiment shown in Fig. 1).  
	Regarding claim 8, Hirasawa discloses: a clamping part which is formed at the front side of the base part to support the base 5Docket No. 2410-068 drum (Figs. 1 and 6).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa in view of Yanagisawa (US 5574237 A).
	Regarding claim 6, Hirasawa discloses: wherein the pedal part comprises a heel part (11b) coupled to the rear side of the base part, a pedal board (12a) rotatably provided with respect to the heel part, and a third connection part formed on the front side of the pedal board and coupled with the other end of the power transmission part by a third fixing member (Fig. 1).  
	Hirasawa is silent on: said heel part is movable in a front-rear direction.
	Yanagisawa discloses a pedal part comprises a heel part movable in a front-rear direction (col. 2, lines 17-21).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yanagisawa’s teaching of movable/adjustable heel part into the pedal part of Hirasawa to arrive the claimed invention. Doing so would improve the pedal assembly by allowing the drummer to customize the performance characteristics of the pedal beyond the typical range of the pedal adjustments (Yanagisawa, Abstract).

Allowable Subject Matter
6.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 3-5 is the inclusion of the limitations that: the cam part further comprises a first connection part that is formed above the cam body and to which one end of the chain or the strap is coupled by a first fixing member, wherein a second connection part to which one end of the link is coupled by a second fixing member is formed on the front side of the link connection guide part, and a link connection guide fixing part is formed on the rear side of the link connection guide part so that the rear side of the link connection guide part is fixed to the cam body when the link connection guide part protrudes forward. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837